Citation Nr: 0523285	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
erectile dysfunction due to urethrotomy performed by VA in 
August 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to December 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

In November 2002, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

When the case was last before the Board in July 2003, it was 
remanded for additional development.


REMAND

The Board notes that in the July 2003 remand, the Board 
directed the RO or the Appeals Management Center (AMC) to 
afford the veteran a VA examination and to instruct the 
examiner to provide an opinion concerning whether it is at 
least as likely as not that the veteran's current erectile 
dysfunction was caused or chronically worsened by the VA 
procedure performed on August 31, 1992, and if so, to provide 
an opinion as to whether the disability or increase in the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA personnel stemming from the August 
31, 1992, procedure, or due to an event not reasonably 
foreseeable.  Although the veteran was afforded a VA 
examination in March 2005, the report of this examination is 
not adequate for adjudication purposes because it notes the 
examiner's opinion that it is "not likely" that the 
aforementioned procedure caused the veteran's erectile 
dysfunction.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

In addition, the Board notes that in an August 2005 statement 
received after the case was returned to the Board, the 
veteran requested another Board hearing at the RO.  

In light of these circumstances, the case is REMANDED to the 
RO via the AMC in Washington, D.C., for the following 
actions: 

1.  The AMC or the RO should return the 
claims folder, to include a copy of this 
remand, to the examiner who conducted the 
March 2005 VA exam in order to obtain an 
addendum to the March 2005 VA exam report 
which addresses the following questions:  
Is there a 50 percent or better 
probability that the veteran's current 
erectile dysfunction was caused or 
chronically worsened by the VA procedure 
performed on August 31, 1992, and if so, 
is there a 50 percent or better 
probability that the disability or 
increase in the disability is the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA personnel stemming from the August 31, 
1992, procedure, or due to an event not 
reasonably foreseeable.  The rationale 
for all opinions expressed must be 
explained.

If the March 2005 VA examiner is not 
available, the RO or the AMC should 
arrange for the claims folders to be 
reviewed by another appropriate physician 
who should provide the required opinion 
and supporting rationale.  

2.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.  Then, the 
AMC or the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to his 
satisfaction, a supplemental statement of 
the case should be issued and the veteran 
should be scheduled for a Travel Board 
hearing in accordance with the docket 
number of this appeal.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

